 

 

Inmate History Report =" Doc. #: 142-2 Filed: 10/03/18 Page: 1 of 3 PagelD #: 1131

Ste Genevieve County
Report Generated 10/2/2018 10:09:29 AM
70003 ALDEN WILSON DICKERMAN
3/26/2018 12:00:00 AM - 10/1/2018 11:59:59 PM

Transaction ID

4058423266

4058423566

4059290966

4060179366

4060181866

4060903066

4062479566

4062479666

4064482266

4069019966

4069527766

Type

InmateCanteen.com Credit Card
Transaction

Deposit to Inmate Account from
InmateCanteen.com

InmateCanteen.com Message Fee

Canteen Order Adjustment - Item
Added to Order

Qty 1 of item 195008 (Deodorant,
Speed Stick A/P 1.8 oz) at $5.28
each - total $5.28

Sales Tax: $0.49

Canteen Order Adjustment - Item
Added to Order

Qty 1 of item TKC520W3XL (Boxer
Shorts 3XL (sz 50-52)) added at
$5.74 each - total $5.74

Qty 4 of item 82467 (Acetaminophen
(non-aspirin)) added at $0.34 each -
total $1.36

$0.65 in additional sales tax
charged.

InmateCanteen.com Message Fee

Canteen Order Adjustment - Item
Removed from Order

Qty 4 of item 82467 (Acetaminophen
(non-aspirin)) removed at $0.34
each - total $1.36.

$0.12 in sales tax refunded.

Canteen Order Adjustment - Item
Added to Order

Qty 6 of item 82467 (Acetaminophen
(non-aspirin)) added at $0.34 each -
total $2.04

Qty 2 of item 249593-SAM (Ramen
Beef) added at $0.99 each - total
$1.98

Qty 1 of item 901 (Bowl and Lid)
added at $2.07 each - total $2.07

$0.50 in additional sales tax
charged.

Canteen Order Adjustment - Item
Added to Order

Qty 1 of item SSB4 (Shampoo/Shave
Gel/Body Wash 4o0z) added at $2.95
each - total $2.95

$0.27 in additional sales tax
charged.

Canteen Order Adjustment - Item
Added to Order

Qty 1 of item 249586-SAM (Ramen
Chicken) at $0.99 each - total $0.99
Qty 2 of item 249628-SAM (Ramen
Chili) at $0.99 each - total $1.98

Qty 1 of item 12591 (Cheetos Flamin
Hots 160z) at $5.92 each - total
$5.92

Sales Tax: $0.19

Site Charge Withdrawal :; phone
card :: 20.00 phone

Date

9/21/2018
12:50:23
PM

9/21/2018
12:50:26
PM
9/21/2018
5:37:26 PM

9/21/2018
11:13:47 PM

9/21/2018

11:15:50 PM

9/22/2018
12:53:27
PM
9/22/2018
9:46:07 PM

9/22/2018
9:46:08 PM

9/23/2018
7:04:05 PM

9/25/2018
11:30:23
AM

9/25/2018
2:33:02 PM

User

inmatecant

een

inmatecant

een
kiosk

kiosk

kiosk

kiosk

kiosk

kiosk

kiosk

kiosk

tbyington

Amount

150.00

150.00

“0.25

“5.77

“7-75

-0.25

1.48

-6.59

8.22

-9.08

-20.00

Trust
Amount

0,00

150.00

-0,25

“5:77

“7:75

-0,25

1.48

-6.59

=3.22

-9.08

-20,00

Trust
Balance

0,00

150,00

149.75

143.98

136.23

135.98

137.46

130.87

127.65

118.57

98.57

Lien
Amount
0.00

0,00

0.00

0.00

0.00

0,00

0,00

0.00

0.00

0.00

0.00

Lien
Balance
0,00

0,00

0,00

0.00

0.00

0,00

0,00

0.00

0.00

0,00

0.00

Balance

0,00

150.00

149.75

143.98

136.23

135.98

137.46

130.87

127.65

118.57

98.57
 

4072235866 Case: Ahk Paar QO concucsbhsl ree DOG edfs01b 4 Rak Filegasl0/03 4.8 PAa@@go2 of .boagelDo xe 1132g8.32

4072245366

4074518266

4075604666

4077381966

4077675966

4077676066

4077676166

4078740766

4078740866

4081247866

4081247966

2:59:29 PM
InmateCanteen.com Message Fee 9/26/2018 kiosk
3:02:47 PM
InmateCanteen.com Message Fee 9/27/2018 kiosk
12:47:07
PM
Canteen Order Adjustment - Item 9/27/2018 kiosk
Added to Order 7:15:34 PM

Qty 1 of item Cl-22 (Cup, 22 oz
plastic) added at $1.39 each - total
$1.39

Qty 1 of item 6120 (Herr's
Horseradish Cheddar Chips) added
at $1.45 each - total $1.45

Qty 1 of item 30563 (TGIF Potato
Cheddar Bacon (K#)) added at $1.45
each - total $1.45

Qty 2 of item 71620-m (Obriens Beef
and Cheddar) added at $1.45 each -
total $2.90

$o.49 in additional sales tax
charged,

Canteen Order Adjustment - Item 9/28/2018 rbyington

Removed from Order 1:50:49 PM
Qty 1 of item TKC520W3XL (Boxer

Shorts 3XL (sz 50-52)) removed at

$5.74 each - total $5.74.

$0.53 in sales tax refunded.

Canteen Order Adjustment - Item 9/28/2018 kiosk
Removed from Order 3:27:51 PM

Qty 1 of item 6120 (Herr's

Horseradish Cheddar Chips)

removed at $1.45 each - total $1.45.

$0.09 in sales tax refunded.

Canteen Order Adjustment - Item 9/28/2018 kiosk
Removed from Order 3:27:51 PM

Qty 1 of item 30563 (TGIF Potato

Cheddar Bacon (K*)) removed at

$1.45 each - total $1.45.

$0.09 in sales tax refunded.

Canteen Order Adjustment - Item 9/28/2018 kiosk
Added to Order 3:27:51 PM

Qty 3 of item 6120 (Herr's

Horseradish Cheddar Chips) added

at $1.45 each - total $4.35

Qty 2 of item 30563 (TGIF Potato

Cheddar Bacon (K*)) added at $1.45

each - total $2.90

$0.45 in additional sales tax
charged.

Canteen Order Adjustment - Item 9/28/2018 kiosk
Removed from Order 9:08:20 PM

Qty 2 of item 71620-m (Obriens Beef

and Cheddar) removed at $1.45 each

~ total $2.90.

$0.18 in sales tax refunded.
Canteen Order Adjustment - Item 9/28/2018 kiosk

Added to Order 9:08:20 PM

Qty 1 of item 84061 (Hearty Beef

Summer Sausage 50z) added at

$4.07 each - total $4.07

$0.25 in additional sales tax

charged.

Canteen Order Adjustment - Item 9/29/2018 kiosk
Removed from Order 10:28:21

Qty 3 of item 6120 (Herr's PM
Horseradish Cheddar Chips)
removed at $1.45 each - total $4.35.

$0.27 in sales tax refunded.

Canteen Order Adjustment - Item 9/29/2018 kiosk
Added to Order 10:28:22
Qty 4 of item 6120 (Herr's PM

“0.25

-0.25

-7.68

6.27

1.54

1.54

“7-70

3.08

-4.92

4.62

"21,25

-0.25

-0.25

-7.68

6.27

1.54

1.54

-7-70

3.08

-4.32

4.62

-21.25

98.07

97.82

90.14

96.41

97-95

99.49

91.79

94.87

99.55

95.17

73-92

0.00

0,006

0.00

0.00

0,00

0.00

0.00

0.00

0.00

0.00

0,00

0.00

0.00

0,00

9.00

0,00

0.00

0,00

0.00

G,.00

0,00

0,00

98.07

97.82

90.14

96.41

91.79

91.79

91.79

90.55

90.55

95.17

73-92

 
 

 

4084783966

at $1.45 each - total $5.80

Qty 1 of item 249828 (Ramen
Sriracha Chicken) added at $0.99
each - total $0.99

Qty 1 of item 861430-SAM (Ramen
Picante Beef) added at $0.99 each -
total $0.99

Qty 1 of item SB1 (Clear Hinged Soap
Dish) added at $0.90 each - total
$0.90

Qty 1 of item 325385 (Soap Bar
Lever 2000) added at $2.95 each -
total $2.95

Qty 1 of item 665656 (Tums (K*))
added at $1.56 each - total $1.56

Qty 2 of item 31732 (Pop Tart
Frosted Strawberry) added at $1.85
each - total $3.70

Qty 2 of item 91001 (Jalapeno
Cheese Squeeze 10z) added at $0.90
each - total $1.80

Qty 1 of item 1057 (Tito's Sliced
Jalapeno) added at $1,16 each - total
$1.16

$1.40 in additional sales tax charged.

InmateCanteen.com Message Fee

10/1/2018 kiosk
11:35:21 AM

-0.25

-0.25

73-67

0.00

0.00

Case: 4).62amOGeR8-tbAaadtoc. #: 142-2 Filed: 10/03/18 Page: 3 of 3 PagelD #: 1133

73-67

 

 
